         Case 1:19-cv-12564-MBB Document 1-7 Filed 12/23/19 Page 1 of 3
                                                                  U.S. Department of Homeland Security
                                                                  500 12th St. SW; STOP 5009
                                                                  Washington, D.C. 20536-5009




August 9, 2019

Adriana Lafaille
American Civil Liberties Union
211 Congress Street
Boston, MA 02110

RE: 2019-ICAP-00489, 2019-ICFO-44476

Dear Ms. Lafaille:

This is in response to your letter dated July 1, 2019, received July 12, 2019, appealing the U.S.
Immigration and Customs Enforcement (ICE) Freedom of Information Act (FOIA) Office’s
response to your FOIA request. Your June 20, 2019, FOIA request sought:

   1. All Homeland Security Investigations (HSI) memoranda, documentation, and/or reports
      relating to an individual’s verified or suspected gang affiliation, whether addressed to an
      “Alien File” or sent to any other agency or sub-agency, including the Immigration and
      Customs Enforcement’s (ICE) Office of Chief Counsel (OCC), ICE Enforcement and
      Removal Operations (ERO), the Boston Immigration Court, U.S. Citizenship and
      Immigration Services, Department of Homeland Security (DHS) Office of Intelligence and
      Analysis, and the U.S. Attorney’s Office. Please do not redact the zip code, country of origin,
      year of birth, or basis for gang affiliation. This request is limited to memoranda,
      documentation or reports created or submitted by HSI in Massachusetts between September
      1, 2015 and the date of the search.
   2. All correspondence between HSI Special Agent Sean Connolly and DHS Office of
      Intelligence and Analysis, ICE’s National Gang Unit, ICE OCC and/or ICE ERO. This
      request is limited to correspondence between May 1, 2017 and October 31, 2017, and
      between January 1, 2019 and the date of the search. \
   3. All correspondence between HSI Special Agent Sean Connolly and the Boston Police
      Department (BPD), Boston Regional Intelligence Center (BRIC), Chelsea Police
      Department, Everett Police Department, Nantucket Police Department, New Bedford Police
      Department, Pittsfield Police Department, Revere Police Department, the Massachusetts
      State Police, and/or any school district employees in Massachusetts between September 1,
      2015 and the date of the search.
   4. All documents mentioning East Boston High School (EBHS), Chief Eric Weston, Lt.
      Kenneth Badgett, Lt. James Giardina, Sgt. Gabriel Rosa and/or Officer Roy Ercolano,
      including communications with each of these individuals, between January 1, 2015 and the
      date of the search.
   5. All documents mentioning the BPD-ICE Task Force or Boston Police Sergeant Detective
      Gregory Gallagher, between January 1, 2015 and the date of the search.
        Case 1:19-cv-12564-MBB Document 1-7 Filed 12/23/19 Page 2 of 3

Adriana Lafaille
2019-ICAP-00489, 2019-ICFO-44476
Page 2

   6. All communications with Boston Police Sergeant Detective Gregory Gallagher or another
       member of the BPD-ICE task force between May 1, 2017 and October 31, 2017, and between
       January 1, 2019 and the date of the search.
   7. All documents related to Operation Matador or any other enforcement operations targeting
       gang members or associates in Massachusetts.
   8. All documents reflecting DHS Office of Intelligence and Analysis’ access to the BRIC’s
       gang database and other databases containing information about the suspected gang
       affiliation of Massachusetts individuals.
   9. All memoranda of understanding or other agreements pertaining to the sharing of intelligence
       or information with state and local law enforcement in Massachusetts, including but not
       limited to agreements with the Commonwealth Fusion Center, the Massachusetts State
       Police, BRIC, and the Boston Police Department.
   10. Policy directives, internal memos, or other guidance, whether formal or informal, related to
       the practices and procedures for screening individuals for possible gang involvement,
       including but not limited to (a) unaccompanied minors; (b) nationals of Mexico, El Salvador,
       Honduras, and/or Guatemala; (c) any other category of individual with cases pending before
       U.S. Citizenship and Immigration Services or the Executive Office of Immigration Review.
   11. Any record documenting the number of DHS employees assigned to work at the
       Commonwealth Fusion Center, the name of the component agency that employs each
       employee (e.g. HSI, ERO, etc.), the employee’s job title, and/or the employee’s level or type
       of permission to access databases containing information about alleged gang association.
   12. Any record documenting the number of DHS employees assigned to work at the BRIC, the
       name of the component agency that employs each employee (e.g. HSI, ERO, etc.), the
       employee’s job title, and/or the employee’s level of permission to access the Gang
       Assessment Database and any other databases containing information about alleged gang
       association.
   13. Any record of the databases maintained by Massachusetts state or local entities that are
       searchable or accessible by representatives of the Department of Homeland Security.
   14. Any document describing HSI or other DHS procedures pertaining to the verification of
       information originating from state and local law enforcement, including field
       interaction/observation/encounter (FOIE) or similar reports and gang designation
       determinations.

On July 1, 2019, the ICE FOIA Office notified you that “[a]fter careful review of your FOIA
request, we determined that your request is too broad in scope, did not specifically identify the
records which you are seeking, or only posed questions to the agency.” Further, the ICE FOIA
Office requested you to “resubmit your request containing a reasonable description of the records
you are seeking.” You have not resubmitted your request and have appealed the ICE FOIA Office’s
response.

Upon a complete review of the administrative record, ICE has determined that new search(es) or,
modifications to the existing search(es), could be made in regard to category number 10 above. We
are therefore remanding your appeal to the ICE FOIA Office for processing and re-tasking to the
appropriate agency/office(s). to obtain any responsive documents. The ICE FOIA Office will
respond directly to you. However, we affirm the finding of the ICE FOIA Office that the remaining


                                                                      www.ice.gov
        Case 1:19-cv-12564-MBB Document 1-7 Filed 12/23/19 Page 3 of 3

Adriana Lafaille
2019-ICAP-00489, 2019-ICFO-44476
Page 3

categories of requested information are too broad. The ICE FOIA Office will contact you directly
on remand to attempt to narrow your requests for informaiton.

Should you have any questions regarding this appeal remand, please contact ICE at ice-
foia@dhs.gov. In the subject line of the email please include the word “appeal,” your appeal
number, which is 2019-ICAP-00489, and the FOIA case number, which is 2019-ICFO-44476.


                                                   Sincerely,



                                           for     Shiraz Panthaky
                                                   Chief
                                                   Government Information Law Division
                                                   ICE Office of the Principal Legal Advisor
                                                   U.S. Department of Homeland Security




                                                                     www.ice.gov
